The opinion of the court was delivered by
Smith, J.:
In these two actions an opinion denying the writ in case No. 30,839 and allowing it in case No. 30,968 was filed November 11,1933. The case is reported in 138 Kan. 294, 26 P. 2d 606. On motion for rehearing the questions raised have been reexamined. What is said in the opinion of this court in the case of State, ex rel., v. The State Highway Comm., post, p. 858, is determinative of the questions raised in these two actions.
The judgment denying the writ in case No. 30,839 and allowing it in case No. 30,968 is adhered to.